This appeal is from a final decree dismissing a bill of complaint praying for specific performance of a contract to convey real estate. It appears that appellee listed the real estate with one P.L. Watson who later secured a purchaser. The point in the controversy is whether or not the owner ratified such an agreement made by Watson as she can now be required to comply with. We have carefully examined the record and the briefs and we think this question must be answered in the negative. The listing was not such as to relieve the owner of further dominion over the land and we do not find that such ratification as she is alleged to have made amounted to this.
Affirmed.
CHAPMAN, C. J., TERRELL, BUFORD and ADAMS, concur. *Page 651